UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1705


MICHAEL D. DAROCHA,

                Plaintiff - Appellant,

          v.

CITY OF SALEM GENERAL DISTRICT COURT, Traffic Division,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:10-cv-00218-gec)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael D. Darocha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Darocha    appeals      the   district    court’s    order

dismissing his civil complaint for failure to state a claim on

which relief may be granted.            On appeal, we confine our review

to issues raised in the Appellant’s brief.                   See 4th Cir. R.

34(b).    Because Darocha’s informal brief does not challenge the

basis    for    the     district      court’s    disposition,      Darocha     has

forfeited appellate review of the court’s order.                   Accordingly,

we deny Darocha’s motion to expedite and we affirm the judgment

of the district court.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court    and   argument     would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2